 1

 2

 3

 4

 5

 6

 7

 8
                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 9
                     WESTERN DISTRICT OF WASHINGTON AT TACOMA

10
       In re:                                     Case No.: 16-40965-BDL
11
       JULIE DIANE QUINTANILLA and                EX PARTE ORDER DISMISSING CHAPTER 13
12     WILLIAM ANDREW                             CASE
       QUINTANILLA,
13
                                       Debtors.
14

15
            THIS MATTER having come on for hearing before the above entitled Court on
16
     December 18, 2019, upon the Trustee’s Motion to Dismiss (ECF No. 29). The Court having
17
     entered an Agreed Strict Compliance Order on December 19, 2019 (ECF No. 31) which ordered
18

19   the Debtors to resolve the issues raised in the Trustee’s Motion to Dismiss. Said issues have not

20   been resolved. The Court having reviewed the record, the pleadings filed in this case in support

21   of the ex parte Order Dismissing and otherwise being fully advised, it is hereby

22
            ORDERED that any funds being held by the Trustee shall be applied to the filing fee,
23
     with any remaining balance returned to the Debtors; it is further
24

25                                                                                  Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
                                                                                 2122 Commerce Street
     EX PARTE ORDER DISMISSING CASE               -1                               Tacoma, WA 98402
                                                                                        (253) 572-6600
               ORDERED that upon dismissal or conversion, any refund shall be payable to the Debtors
 1
     and may be forwarded to the Debtors though the attorney’s office per 11 U.S.C. 349(b)(3); it is
 2

 3   further

 4
               ORDERED that the above-captioned case be dismissed effective on the date of this Order
 5
     and the Trustee is directed to administratively close this case and issue Trustee’s Final Report to
 6

 7   creditors.

 8                                            ///End of Order///

 9
     Presented by:
10

11

12
     Matthew J.P. Johnson, WSBA# 40476 for
13
     Michael G. Malaier, Chapter 13 Trustee

14

15

16

17

18

19

20

21

22

23

24

25                                                                                   Michael G. Malaier
                                                                             Chapter 13 Standing Trustee
                                                                                  2122 Commerce Street
     EX PARTE ORDER DISMISSING CASE               -2                                Tacoma, WA 98402
                                                                                         (253) 572-6600
